Citation Nr: 1753407	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2012, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court vacated the Board's decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  Pursuant to the November 2013 JMR, the issues were remanded for further development by the Board in April 2014, March 2015 and September 2015.

In September 2016, the Board denied entitlement to service connection for left and right ear hearing loss.  The Veteran once again appealed to the Court.  In a July 2017 Order, the Court vacated the Board's decision and remanded the case to the Board for development consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he served on the flight line and was constantly exposed to noise from jet engines.  The Board has found that the Veteran's assertion of exposure to noise trauma during service is consistent with the circumstances of his service.  

In this case, there is conflicting evidence as to whether the Veteran has sensorineural hearing loss.  An April 2008 private audiogram showed that the Veteran had mixed hearing loss.  Mixed hearing loss is defined as hearing loss that is both conductive and sensorineural in nature.  See Dorland's Illustrated Medical Dictionary 818 (32th ed. 2012).  Thus, the private evidence indicates that the Veteran had some degree of sensorineural hearing loss.     

In contrast, a September 2008 VA audiologist diagnosed the Veteran with mild to moderate conductive hearing loss in both ears.  An October 2013 VA medical addendum opinion confirmed the September 2008 opinion based on the September 2008 audiogram.  Similarly, a May 2014 VA examiner diagnosed the Veteran with right and left ear conductive hearing loss and noted that "conductive fluctuating hearing loss pattern is not consistent with noise induced involvement."  An April 2015 VA addendum medical opinion confirmed that the Veteran suffered exclusively from conductive bilateral hearing loss and opined that his hearing loss is not related to service because noise induced hearing loss would be sensorineural loss.

The JMR noted that the VA examinations and opinions of record failed to address the April 2008 private audiogram showing some sensorineural hearing loss.  Accordingly, the VA medical opinions did not provide sufficient detail for the Board to make a fully informed evaluation.  

Thus, a remand is warranted for further VA opinion that that includes a full review of all the medical evidence of record, to include the April 2008 private audiogram showing some sensorineural hearing loss.   

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriate VA examiner review the claims file and offer an addendum opinion.  A new VA examination is not warranted unless deemed so by the VA examiner. The VA examiner should specifically comment on the following:

a. With respect to the right ear hearing loss, the examiner should opine whether it is at least as likely as not that the pre-existing right ear hearing loss permanently worsened in service.  If pre-existing right ear conductive hearing loss is found to have increased in severity during service, the examiner is requested to provide an opinion as to whether or not the increase in severity of right ear hearing loss was clearly and unmistakably due to the natural progression of the disease.  A basis must be provided for ruling out acoustic trauma as contributing to any change in hearing in service.  In addition to the VA examination reports of record, the examiner must review and comment on the April 2008 private audiogram which shows that the Veteran had mixed hearing loss.  Any worsening of right ear preexisting hearing loss, in addition to the natural progress of the disease may be service related.

b. With respect to left ear hearing loss, the examiner should clearly identify if conductive hearing loss or sensorineural hearing loss of the left ear is diagnosed and provide a rationale for such.  In this regard, in addition to the VA examination reports of the record, the examiner must review and comment on the April 2008 private audiogram which shows that the Veteran had mixed hearing loss.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not that the identified type of left hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




